Citation Nr: 1817736	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected generalized anxiety disorder.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the US Army from November 1988 to April 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 hearing at the RO.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's obstructive sleep apnea is etiologically related to service, or was caused or aggravated by his service-connected disabilities.

2.  The preponderance of the evidence is against finding that the Veteran's erectile dysfunction is etiologically related to service, or was caused or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).
2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist for the claims decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection 

Initially, the Board notes that the Veteran is service-connected for anxiety disorder at 50 percent, pes planus at 30 percent, right ankle instability at 20 percent, left ankle instability at 20 percent, eczema at 10 percent, tinnitus at 10 percent, left hip and right hip bursitis at 10 percent each, and left and right knee strain at 10 percent each.  The Veteran contends that either as a direct result of service, or as a result of his service-connected disabilities, he developed sleep apnea and erectile dysfunction.  After a review of the evidence, the Board finds that service connection for sleep apnea and erectile dysfunction is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

	a.  Sleep Apnea 

The Veteran contends that he developed sleep apnea either during service or as a result of his service-connected generalized anxiety disorder.  After careful and sympathetic review, the Board finds that service connection is not warranted for the Veteran's sleep apnea.  

The Veteran's service treatment records (STRs) do not contain complaints of or treatment for sleep apnea.  The Veteran's enlistment examination and separation examination do not contain reference to sleeping problems.  

Post-service, the Veteran's records show he has a current diagnosis of sleep apnea, made in 2012 after a sleep study.  Thus the Veteran meets the first criteria of Shedden for a current diagnosis.  

The Veteran's medical records between separation in 1992 and 2012 do not contain reference to complaints about sleep apnea symptoms or treatment.  In August 2012 the Veteran reported at a medical appointment that his wife thought he stopped breathing at night.  In October 2012, the medical treatment provider encouraged the Veteran to lose weight.  In early November 2012, the Veteran underwent the sleep study confirming a diagnosis of sleep apnea.  

The Veteran submitted a letter from a private medical treatment provider dated June 2014 in which the provider states that the Veteran has a diagnosis of sleep apnea.  The provider noted that the Veteran complained of "tiredness" and "sleep disturbances" as well.  The provider noted that "at least part of his sleep problem could be aggravated by his anxiety and depression, in addition he has a diagnosis of sleep apnea.  He is receiving some treatment for his sleep apnea."  (emphasis added). The provider then stated that, the Veteran's "chronic sleep disturbance could be multi factorial, but could be contributed to by his anxiety and depression."  

The Veteran submitted a letter from his mother dated February 2015 in which she described the Veteran as sleeping well prior to entering service, and later tossing and turning and snoring after he finished active service.  However, she observed that she did "really know for sure when he actually started having serious problems with his sleep."  

The Veteran submitted his own written statement dated March 2016 in which he relates that because of the foot and ankle problems he developed in service, and the lengthy treatment period for those conditions, he was stressed and developed sleeping problems.  

At the April 2016 hearing, the Veteran again testified that because of all his musculoskeletal issues since service, and his general anxiety, he has had sleeping problems since service.  The Veteran's representative contended that because the Veteran was not obese, he did not have that factor contributing to the development of sleep apnea.  

However, the statements from the representative appear inconsistent with the objective evidence on record.  The Veteran's medical records document regular reports of concern with being overweight.  At an October 2012 medical appointment, the Veteran was encouraged to lose weight and medical provider listed "obesity" as a medical condition of concern and explained how body weight was related to sleeping issues.  At a November 2015 medical appointment, the Veteran weighed 245 pounds, with a height of 70 inches, which is a body mass index of over 35, which is in the obese category.  Per the Veteran's separation examination in 1992, the Veteran weighed 170 pounds upon release from active duty.  

The Veteran was afforded a VA examination for sleep apnea in May 2013.  The examiner confirmed a diagnosis of sleep apnea and that the Veteran had been issued a CPAP machine which helped with his sleep apnea symptoms.  The examiner opined that the Veteran's anxiety disorder was less likely than not a cause or aggravating factor for the sleep apnea.  The examiner explained that sleep apnea is a result of upper airway resistance and that generalized anxiety disorder does not cause upper airway resistance.  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements and those of his wife and mother supporting his claims.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's medical records of evidence do not show complaints for and a diagnosis of sleep apnea until 2012, about 20 years after release from active duty.  The Veteran's medical records show that he is overweight, a factor for development of sleep apnea and that he was counseled about this relationship.  Additionally, the Veteran is service-connected for generalized anxiety disorder, which encompasses sleep disturbances which make up part of the Veteran's complaints of sleep problems apart from sleep apnea.  There are no reasons to deny the credibility of these lay statements, however none of these affiants is competent to diagnose sleep apnea and, without a competent contemporaneous medical diagnosis, the described symptoms can be attributed to causes beyond sleep apnea.  

The Board finds that the private medical opinion of June 2014 did not provide adequate rationale for relating the Veteran's sleep apnea to his service-connected generalized anxiety disorder.  The medical opinion referred to "sleep disturbances" as being related to anxiety, which, as mentioned above, are encompassed in the Veteran's service connection rating for anxiety disorder.  The medical opinion did not provide support in the form of medical literature relating sleep apnea to generalized anxiety disorder.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the private opinion that there "could be" a relationship between the Veteran's service-connected acquired psychiatric disorder and sleep apnea,  is speculative in nature and further detracts from its probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a 'generic statement about the possibility of a link' to service is 'too general and inconclusive' to be probative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran 'may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis' was speculative and thus not sufficient by itself to support the claim).  Thus, the Board finds the May 2013 opinion more probative, and that the most probative medical evidence regarding pertaining to the etiology of sleep apnea and its relationship to service or service connected disabilities.  

In summary, the weight of the evidence does not support a finding that the Veteran's current obstructive sleep apnea is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected anxiety disorder.  As a result, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for sleep apnea.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

	
      
b.  Erectile Dysfunction 

The Veteran seeks service connection for erectile dysfunction, to include as on a secondary basis to his service-connected disabilities.  After careful and sympathetic review, the Board finds that service connection is not warranted for the Veteran's erectile dysfunction.  

The Veteran's service treatment records (STRs) do not contain complaints of or treatment for erectile dysfunction.  The Veteran's enlistment examination and separation examination do not contain reference to reproductive system problems.  

Post-service, the Veteran's records show he has a current diagnosis of erectile dysfunction, made in 2012.  Thus the Veteran meets the first criteria of Shedden for a current diagnosis.  

The Veteran was afforded a VA examination for male reproductive system conditions in February 2013, with an addendum opinion in May 2013.  The examiner confirmed a diagnosis of erectile dysfunction.  The report notes that the Veteran has had a two year history of erectile dysfunction dating to August 2012 when he was prescribed Viagra.  In the May 2013 addendum opinion, the examiner opined that the Veteran's erectile dysfunction was less likely than not related to his service-connected anxiety disorder with the rationale that medical literature did not support such a connection of causation or aggravation.  The examiner specifically stated that his opinion was the Veteran's erectile dysfunction would have progressed naturally apart from the Veteran's diagnosis of generalized anxiety disorder.  

A June 2014 private medical opinion stated that the Veteran's erectile dysfunction "could be multifactorial but no doubt could be contributed to by his somewhat poorly controlled anxiety and depression." (emphasis added).  

In July 2014, a VA examiner reviewed the Veteran's records and opined that the Veteran's various service-connected musculoskeletal disabilities were a less likely than not cause of the Veteran's erectile dysfunction.  The examiner noted that medical literature does not support any of the Veteran's musculoskeletal conditions as being causes or aggravating factors of erectile dysfunction.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's erectile dysfunction did not manifest in service, was first diagnosed about many years after service separation, was not caused by an in-service event or injury, is not related to active service, and was not caused or aggravated by a service-connected disability.  As noted above, the service treatment records do not document complaints, symptoms, or diagnosis of erectile dysfunction or related symptoms.  The medical evidence shows that the Veteran first reported having erectile dysfunction symptoms upon examination in August 2012, over 20 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  

The Board finds that the private medical opinion of June 2014 did not provide adequate rationale for relating the Veteran's erectile dysfunction to his service-connected generalized anxiety disorder.  The medical opinion did not provide support in the form of medical literature relating erectile dysfunction to generalized anxiety disorder.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Morever, as noted above, the opinion's statement that there "could be" a relationship between the Veteran's erective dysfunction and service-connected disabilities is speculative in nature and detracts from it probative value. Thus, the Board places greater probative weight on the conclusions reached by the 2013 VA examiner.  

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements supporting his claims.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  At a June 2014 decision review officer (DRO) hearing, the Veteran stated that his erectile dysfunction did not begin in service, but started years later as he developed other health problems.  In contrast, the Veteran contended at the April 2016 hearing that during active service he had erectile dysfunction in "three or four" encounters with women.  The Veteran's medical records first document complaints of and treatment for erectile dysfunction in August 2012.  Although the Veteran is competent to identify when his erectile dysfunction symptoms began, the Board cannot find the Veteran credible as to the date of onset due to his inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).  

In summary, the weight of the evidence does not support a finding that the Veteran's current erectile dysfunction is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected disabilities.  As a result, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for erectile dysfunction.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected generalized anxiety disorder, is denied.  

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


